Citation Nr: 1549999	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  08-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


VACATE

In February 2015, the Board issued a decision that denied, in pertinent part, the Veteran's claims seeking entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011, and entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, based on a Joint Motion for Partial Remand (Joint Motion), the Court issued an Order that remanded this matter to the Board for compliance with the Joint Motion.  

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2015).  The portion of the Board's February 2015 decision that denied entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011; and entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012, is vacated herein.  Accordingly, a new decision will be entered as if the Board's February 2015 decision regarding these claims had never been issued.


REMAND

Pursuant to the September 2015 Joint Motion, the parties agreed that the Board erred when it failed to discuss how it determined that Veteran's knee replacement residuals were of an "intermediate" and not of a "severe" degree.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (holding that it is not sufficient to simply state that a claimant's degree of impairment lies at a certain level without providing an adequate explanation).

Based on the allegations set forth in the September 2015 Joint Motion, the Board finds it necessary for the RO to obtain a new examination of the Veteran's knees to determine the current severity of his service-connected knee disorders, status post bilateral knee arthroplasty.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). Additionally, the RO must obtain any available updated VA treatment records generated since the Veteran's December 2012 VA examination. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him for his service-connected knee disorders, status post bilateral knee arthroplasty.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain any available updated VA treatment records generated since the Veteran's December 2012 VA examination.

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the current severity of his service-connected left and right knee disorders, status post bilateral knee arthroplasty.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent electronic records have been reviewed.  All necessary special studies or tests must be accomplished.

The examiner must conduct full range of motion studies on the service-connected left and right knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left and right knee disorders.  Furthermore, the examiner must state whether any pain associated with the left and right knee disorders could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

In providing the information requested above, the examiner must also discuss whether any of the current findings on examination are indicative of "intermediate degrees of residual weakness, pain, or limitation of motion" or "chronic residuals consisting of severe painful motion or weakness."  The examiner must discuss the distinction between the "intermediate" and "severe" classifications and explain why the Veteran's current symptomatology reflects one classification over the other.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

